Citation Nr: 0015222	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for a 
duodenal ulcer, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to January 
1959.  

This matter was originally before the Board of Veterans 
Appeals (Board) in July 1999 on appeal from an April 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), Muskogee, Oklahoma, that denied 
entitlement to service connection for residuals of a right 
ankle injury and for residuals of mumps, and denied 
entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer.  In July 1999, all of the issues were 
remanded to the RO for further action.  In a statement 
received by the RO in August 1999, the veteran withdrew his 
appeal of the issues of entitlement to service connection for 
residuals of a right ankle injury and entitlement to service 
connection for residuals of mumps.  See 38 C.F.R. § 20.204 
(1999).  

In addition to the veteran's active duty as previously noted, 
the veteran has asserted that he had National Guard or 
Reserve service following his period of active duty, 
including active duty for training in 1959 and 1960.  His 
service medical records include an examination of April 1959 
for entry into the Oklahoma National Guard.  Although the RO 
attempted to obtain medical records pertaining to this 
service, it was unable to do so.  The National Personnel 
Records Center (NPRC) was requested to supply such records 
but indicated in an April 1997 response that no such records 
were available at its facility.  The NPRC suggested that the 
RO attempt to contact the appropriate Adjutant General's 
Office in the state in which the veteran had served to obtain 
any such records.  Because there was no documentation in the 
claims file that this action was undertaken, the July 1999 
Board remand also requested that action be taken to obtain 
any additional records.  In August 1999, the RO requested 
information from the veteran regarding treatment for duodenal 
ulcer disease and data regarding additional service.  He 
responded that month that he was not sending back the 
paperwork because he had not had any treatment for duodenal 
ulcers since September 1998, except for taking medication.  
He did not mention the request for information regarding 
additional service.  Inasmuch as additional records would 
have been pertinent to the two service connection claims that 
have been withdrawn, the matter is now deemed moot.  

In September 1999, this case was transferred to the VARO in 
North Little Rock, Arkansas, following the veteran's move to 
that state.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's duodenal ulcer disease is manifested by 
periodic epigastric pain, which is readily relieved by milk 
or Maalox, without nausea or diarrhea; an isolated episode of 
vomiting and anemia requiring hospitalization was apparently 
related to aspirin or alcohol ingestion.  The veteran has 
consistently gained weight in recent years.  

3.  The veteran's duodenal ulcer disease is productive of no 
more than moderate disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected duodenal ulcer have not been met or 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation within the meaning of 38 U.S.C.A. § 
5107(a).  That is, his claim of possible increase in symptoms 
with respect to duodenal ulcer disease is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
the issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).  

Factual Background

The veteran filed his original claim for compensation 
benefits for duodenal ulcers on September 25, 1992.  Inasmuch 
as the service medical records reflected treatment for 
duodenal ulcer disease, service connection was granted, 
effective the date the claim was received.  The RO assigned a 
20 percent rating, which was continued by rating decisions 
dated in April 1994 and April 1997.  

The veteran contends that his ulcers are worse; that he has 
been prescribed medication to take daily, but requires 
antacids several times a day in addition to his prescription 
medicine; and that he had to go to the emergency room when he 
started vomiting blood, where he was given pills for anemia 
because he had lost so much blood.  

When the veteran was examined by VA in February 1993, he 
complained of abdominal pain.  He reported that antacids did 
not help.  He had no complaints referable to weight loss, 
nausea, vomiting or rectal bleeding.  On examination, he was 
71 inches tall and weighed 178 pounds.  An upper 
gastrointestinal series resulted in an impression of duodenal 
ulcer with evidence of scarring, which was thought most 
likely to be from previous episodes of inflammation and 
ulceration.  

On VA examination in March 1994, the veteran reported no 
history of perforation or surgery for a bleeding ulcer.  He 
was taking Zantac, 150 milligrams, twice a day.  He had not 
had any abdominal pain for quite some time.  He smoked one 
pack of cigarettes a day, although he had been told to stop 
smoking.  In addition, he ingested a significant amount of 
coffee daily.  He had had no recent sign of gastrointestinal 
blood loss or dyspepsia.  He reported that he worked part-
time in telemarketing.  On examination he was 70 inches tall 
and weighed 185 pounds.  His abdomen was nontender to 
palpation.  There was no obvious organomegaly.  The 
impression was history of peptic ulcer disease, which was 
stable.  

On VA examination in May 1996, the veteran reported some 
increasing epigastric pain in the last two years.  This could 
occur almost daily.  He reported being seen in emergency 
rooms at least twice because of the severity of the pain.  He 
had had no nausea or vomiting.  He had no history of 
gastrointestinal bleeding other than that related to 
hemorrhoids.  He avoided eating spicy foods.  His appetite 
had been good, and his weight had been stable.  He was taking 
Zantac, twice a day, and Maalox approximately every three to 
four hours.  An upper gastrointestinal series that month 
revealed a small active duodenal ulcer crater superimposed 
upon a chronic duodenal ulcer with severe duodenal bulb 
scarring.  He also demonstrated reflux throughout the study 
and had some mild, abnormal esophageal motility, although 
clinically he did not have any symptoms of gastroesophageal 
reflux.  Reportedly, the veteran was 711/2 inches tall and 
weighed 197 pounds.  He appeared to be well nourished, in 
good health, and in no distress.  

On the physical examination in 1996, the veteran was 
described as mildly obese.  Bowel sounds were active and 
normal throughout.  No masses were palpable.  He had mild 
tenderness in the epigastric area without muscle guarding or 
rigidity.  A rectal examination revealed hemorrhoids, but the 
stool was formed and guaiac negative.  The impressions were 
chronic active duodenal ulcer with upper gastrointestinal 
changes of severe duodenal bulb scarring, mild abnormal 
esophageal motility with gastroesophageal reflux on upper GI 
series, asymptomatic, and internal hemorrhoids.  

VA outpatient treatment records include an entry for July 
1996, when the veteran denied bowel changes or blood in the 
stool.  He requested stronger sleeping medicine, as Benadryl 
did not help, and he did not want to have to drink alcohol to 
help him sleep.  The impressions included gastritis and 
duodenal ulcer disease.  

The veteran presented to the emergency room of Eureka Springs 
Hospital in August 1998 complaining of recurrent emesis with 
some bloody vomit noted.  He had not been able to eat or 
drink over the previous 18 hours.  It was noted that he was 
not a smoker but that he was a steady alcohol user.  
Reportedly, he had been taking vodka in his usual 3-4 drinks 
per day.  A review of systems revealed some epigastric 
burning.  He had been taking aspirin for erosion on his 
tongue.  During a two-day hospitalization, his electrolytes 
and chemistries were basically within normal limits.  He was 
given intravenous Pepcid, and his vomiting ceased and began 
to improve.  He was given a bland diet.  He was up walking 
and felt well.  The discharge plan was that the veteran avoid 
aspirin or alcohol for the next month.  The discharge 
diagnosis was hemorrhagic gastritis with upper 
gastrointestinal bleeding.  

When the veteran was examined by VA in December 1999, the 
examiner reviewed the claims file.  The veteran's 
hospitalization six months earlier was noted.  He had been 
given iron tablets to take, which he took only for several 
months.  He had never received a blood transfusion for 
gastrointestinal bleeding.  His weight had been stable over 
the past several years.  He ate two to three meals a day.  
When his ulcer bothered him, it was manifested as epigastric 
pain.  After drinking Maalox or milk, the pain usually went 
away in fifteen to twenty minutes.  He had three or four such 
episodes a month, but these had not required hospitalization.  
He was occasionally constipated, but he did not complain of 
diarrhea.  The only knowledge he had regarding being anemic 
was his hospitalization at Eureka Springs.  He had had no 
ulcer surgery, and none had been recommended.  The examiner 
commented that the veteran had had a fairly typical history 
of a chronic peptic ulcer problem with periodic episodes of 
epigastric distress that usually subsided with the use of 
milk or antacids.  He had not lost weight, and he had never 
been transfused.  He had had no gastric surgery.  

On physical examination in December 1999, the veteran's 
abdomen was soft and nontender.  The liver and spleen were 
not enlarged.  His bowel sounds were normal.  The impression 
was chronic peptic ulcer disease, previously documented.  The 
examiner further commented that the disease dated back over a 
number of years; that, in the examiner's clinical judgment, 
it had not been particularly incapacitating for the veteran, 
although he had had periodic bouts of epigastric distress and 
pain, which were usually promptly relieved with Maalox or 
milk; that the veteran's weight had been stable; that he had 
never been transfused; and that he had had only two short 
hospitalizations during his entire ulcer career.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran currently has a 20 percent rating for his 
duodenal ulcer disease under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under Diagnostic Code 7305, a 20 percent rating 
is warranted when the overall severity of the condition is 
moderate, as manifested by recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is warranted when the overall severity of the 
condition is moderately severe, that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss; or when recurring incapacitating episodes averaging 10 
days or more in duration at least four times a year are 
shown.  If the condition is severe, then a 60 percent rating 
is warranted.  This is the maximum rating under Diagnostic 
Code 7305 and must be evidenced by pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case, however, the veteran's weight has been steady 
or increasing in recent years.  His history shows ingestion 
of caffeine and alcohol, and he used to smoke, although the 
most recent report is negative for this.  His hospitalization 
in August 1998 apparently was related to the use of aspirin 
in conjunction with his continuing use of alcohol - in the 
words of his treating physician at that time - his ingestion 
of vodka in the "usual 3-4 drinks per day."  There has been 
no evidence of gastrointestinal bleeding other than on that 
hospitalization or related to nonservice-connected 
hemorrhoids.  See 38 C.F.R. § 4.14 (1999) (the service-
connected evaluation may not be based on symptoms not 
resulting from the service-connected disability).  Similarly, 
the anemia that required that he take iron tablets for a time 
was apparently related to the recurrent emesis with bloody 
vomit noted at the inception of the 1998 hospitalization.  He 
has otherwise not been experiencing blood in his stool, 
melena, weight loss, anemia, nausea, or vomiting.  He has not 
been afflicted with diarrhea.  Only occasional constipation 
is reported.  

In the judgment of the Board, the veteran is not shown to 
manifest the symptoms necessary for a rating higher than 20 
percent for his duodenal ulcer disease.  With the exceptions 
indicated above, the clinical findings in recent years have 
been negative for objective evidence of anemia, and weight 
loss has never been shown.  In fact, the veteran's weight has 
been consistently increasing.  Although the veteran, at 
times, experiences pain in his epigastric area as a result of 
his ulcer disease, his symptoms are readily relieved by milk 
or antacids.  In summary, he has not had epigastric episodes 
of such severity, duration, or frequency as to warrant a 
higher disability rating.  

In order for duodenal ulcer disease to be termed moderately 
severe, warranting a higher schedular rating, there would 
have to be demonstrated impairment of health manifested by 
anemia and weight loss, or recurring incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.  The objective evidence clearly does not show this.  It 
bears emphasis that the veteran's current 20 percent rating 
takes into account the fact that he sometimes experiences 
symptoms, including pain and bleeding; the more dispositive 
question is to what extent, as determined by their relative 
severity and frequency, these symptoms occur.  It is also 
noteworthy that the VA physician who examined the veteran and 
reviewed his claims file in December 1999 opined that the 
ulcer disease had not been particularly incapacitating for 
the veteran.  The Board is therefore of the opinion that the 
veteran experiences no more than moderate impairment as a 
result of symptoms associated with his duodenal ulcer 
disease.  Further, the veteran is adequately compensated by 
the 20 percent disability rating currently assigned for the 
periodic bouts of epigastric distress he experiences and the 
functional impairment they in fact cause.  The disability 
picture does not now reflect duodenal ulcer disease with 
manifestations of sufficient extent or frequency as to 
satisfy the requirements for a higher evaluation, nor are the 
criteria for the next higher evaluation more nearly 
approximated.  See 38 C.F.R. § 4.7.  

Since the overall severity of the veteran's duodenal ulcer 
disease is most commensurate with the 20 percent rating 
currently assigned, a basis for a higher rating cannot be 
identified.  The Board concludes that a preponderance of the 
evidence is against the claim for an increased rating; 
accordingly, the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  It follows that the appeal must be denied.  



ORDER

An increased evaluation for duodenal ulcer is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

